141 F.3d 1179
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Awadhesh K. SINGH, Plaintiff-Appellant,v.Legal Aid Foundation of Los Angeles;  Robert T. Olmos;  PaulE. Lee, Defendants-Appellees.
No. 96-56707.D.C. No. CV-94-06744-WJR.
United States Court of Appeals, Ninth Circuit.
Submitted Mar. 10, 1998**.Decided Mar. 17, 1998.

Appeal from the United States District Court for the Central District of California William J. Rea, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Awadhesh K. Singh appeals pro se the district court's dismissal of his civil rights action against the Legal Aid Foundation of Los Angeles for failure to prosecute pursuant to Fed.R.Civ.P. 41(b).  We review a dismissal for failure to prosecute for an abuse of discretion, see Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992), and we affirm.


3
The district court did not abuse its discretion by dismissing Singh's action for failure to prosecute in light of his failure to file an amended complaint within the time specified by the district court, despite the district court's warning that failure to do so would result in the dismissal with prejudice of his case.  The district court weighed the appropriate factors in determining whether to dismiss Singh's action, see Carey v. King, 856 F.2d 1439, 1440 (9th Cir.1988), and demonstrated an adequate sensitivity to Singh's inexperience as a pro se litigant.


4
We reject Singh's unsupported assertion that his action was dismissed because the magistrate judge and the district judge were biased against him.  See Liteky v. United States, 510 U.S. 540, 555, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994).


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3